HALL, Judge.
Roger Branam appeals from his judgment and sentence for sexual battery, attempted sexual battery, and false imprisonment. The state cross-appeals from the downward departure sentence imposed upon Branam. We affirm Branam’s convictions but remand for resentencing.
Branam was charged by information with two counts of sexual battery upon a person twelve years of age or older, causing her to submit by threatening serious personal injury with a deadly weapon or with physical force, and with kidnapping. A jury found Branam guilty of the lesser included offenses of sexual battery with *118threats of force or violence, attempted sexual battery, and false imprisonment.
Branam’s scoresheet reflected a recommended sentence of life. However, the trial court sentenced Branam to a term of five years in prison for each offense to run concurrently and listed fifteen reasons for departing downward from the guidelines.
We have considered Branam’s arguments on appeal and find them meritless. We agree, however, with the state’s argument that none of the trial court’s reasons for departure is valid. Therefore, we remand for resentencing within the guidelines. In so doing, we note that the presumptive guidelines sentence exceeds the statutory maximum for the offenses for which Bra-nam was convicted. Thus, the trial court must resentence Branam to the maximum term provided by the applicable statutes.
Affirmed in part; reversed and remanded.
LEHAN, A.C.J., and PARKER, J., concur.